Citation Nr: 0839300	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-02 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the upper 
extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Chicago, Illinois Regional Office (RO) that denied 
service connection for arthritis of the arms.  

The case was remanded by decisions of the Board dated in 
August 2004, March 2006, and April 2007.  

Following review of the record, the appeal will be addressed 
in a REMAND via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that in correspondence dated 
in August 2008, the veteran asked for a videoconference 
hearing before a Member of the Board.  It does not appear 
that his request has been addressed.  Accordingly, the case 
is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a 
Member of the Board.  He and his 
representative should be notified 
of the time and date of such and be 
given adequate time to prepare.  
After the hearing is conducted, or 
if the veteran withdraws the 
hearing request or fails to report 
as scheduled, the claims file 
should be returned to the Board in 
accordance with standard appellate 
procedure.

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

